SYSTEMS AND METHODS FOR IMPROVING SAFETY FEATURES IN ELECTROCHEMICAL CELLS
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.

Status of Claims
Claims 12-14, 16, 18-20, 35-37, 39 and 41-43 are pending, wherein claims 12, 18, 35 and 41 are amended. Claims 12-14, 16, 18-20, 35-37, 39 and 41-43 are being examined on the merits in this Office action.

Allowable Subject Matter
Claims 12-14, 16, 18-20, 35-37, 39 and 41-43 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 12, the recitation “the gas pressure inside at least one of the first cavity or the second cavity exceeds a threshold” is changed to “the gas pressure inside at least one of the first cavity and the second cavity exceeds a threshold”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In rejecting the claims, Takahashi et al. (US 20010038938 A1) teaches an apparatus similar to those as claimed in claims 12 and 35, but fails to teach the “axial ends of the separator form a part of the first sealing region and the second sealing region” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHONGQING WEI/Primary Examiner, Art Unit 1727